ORDER
PER CURIAM.
There having been entered by this Court an Order dated March 16,1981, suspending ROBERT M. PRESSMAN immediately and a rule issued upon him to show cause why he should not be disbarred from the practice of law, upon consideration of the briefs filed and oral argument presented, it is
*147ORDERED that the Rule be and is hereby discharged; and it is further
ORDERED that the said ROBERT M. PRESSMAN be and is hereby suspended from the Bar of the Commonwealth of Pennsylvania for the period of two (2) years commencing March 16, 1981.
KAUFFMAN, J., would disbar.